Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Applicant has elected Species 2 in Figs. 11, 17A-20E, 25-26l, 33a-33H, 36A-36E, 38A-38H without traverse in the reply filed on 5/13/1022. Claims 1-17 are currently pending in this application. Claims 1-10 are withdrawn.  Claims 11-17 are under examination. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HUDDLESTON (5,647,810).

Regarding Claim 11, HUDDLESTON teaches A drive pulley for a continuously variable transmission comprising: a stationary sheave (34), including a stationary shaft (36); a movable sheave (38) axially movable relative to the stationary sheave (34) and in contact with the stationary shaft (36); a spider (56) in contact with at least the moveable sheave (38) and stationary shaft (34); a spring member (62), biasing the movable sheave (38) axially away from the stationary sheave (34); at least one centrifugal actuator (21) including an arm (24) pivotally connected to one of the movable sheave (38) and the spider, the arm (24) pivoting away from the one of the movable sheave (38) and the spider (56) as a speed of rotation of the drive pulley increases, the arm (24) pushing against another one of the movable sheave (38) and the spider (56) as the arm (24) pivots away from the one of the movable sheave (38) and the spider, thereby moving the movable sheave axially toward the stationary sheave (34), the at least one centrifugal actuator (21) being disposed radially outward of the stationary sheave shaft (34); and a torque transfer assembly (84) operatively connected to at least one of the spider (56) and the movable sheave (38), the torque transfer assembly (84) transferring torque between the spider (56) and the movable sheave (38), the torque transfer assembly (84) including, a button slider block assembly (84)(86)(87), positioned on a torque pin (28), the torque pin (28) connected to the spider (56); wherein the button slider block assembly (84)(86)(87) is removeable.

Regarding Claim 13, HUDDLESTON teaches wherein the button block assembly (84)(86)(87) comprises a button block body (86) and two buttons (84).

Regarding Claim 14, HUDDLESTON teaches wherein the two buttons (84) are made of engineered plastic and are replaceable (Col. 7 lines 22-32).


Claim(s) 11, 13, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MASTINE (5,209,703).

Regarding Claim 11, MASTINE teaches A drive pulley for a continuously variable transmission comprising: a stationary sheave (12), including a stationary shaft (11); a movable sheave (13) axially movable relative to the stationary sheave (12) and in contact with the stationary shaft (11); a spider (33) in contact with at least the moveable sheave (13) and stationary shaft (11); a spring member (25), biasing the movable sheave (13) axially away from the stationary sheave (12); at least one centrifugal actuator (40)(50) including an arm (40) pivotally connected to one of the movable sheave (13) and the spider, the arm (40) pivoting away from the one of the movable sheave (13) and the spider (33) as a speed of rotation of the drive pulley increases, the arm (40) pushing against another one of the movable sheave (13) and the spider (33) as the arm (40) pivots away from the one of the movable sheave (13) and the spider, thereby moving the movable sheave axially toward the stationary sheave (12), the at least one centrifugal actuator (40)(50) being disposed radially outward of the stationary sheave shaft (11); and a torque transfer assembly (36)(35)(37) operatively connected to at least one of the spider (33) and the movable sheave (13), the torque transfer assembly (36) transferring torque between the spider (33) and the movable sheave (13), the torque transfer assembly (36)(35)(37) including, a button slider block assembly (35)(36), positioned on a torque pin (35), the torque pin (35) connected to the spider (33); wherein the button slider block assembly (35)(36) is removeable.

Regarding Claim 13, MASTINE teaches wherein the button block assembly (35)(36) comprises a button block body (35) and two buttons (36).

Regarding Claim 15, MASTINE teaches further comprising one of more dampers (36d).

Regarding Claim 16, MASTINE teaches wherein the one or more dampers (36d) are manufactured of a material including a controlled dampening coefficient.

Regarding Claim 17, MASTINE teaches wherein the one or more dampers (36d) are replaceable.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUDDLESTON (5,647,810) in view of AITCIN (2016/0069434).

Regarding Claim 15, HUDDLESTON does not teach further comprising one of more dampers.
AITCIN teaches further comprising one of more dampers (114).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in HUDDLESTON so it has the dampers in AITCIN as a matter of design choice to create a pulley which dampens torque variations from the fixed sheave shaft. 

Regarding Claim 16, HUDDLESTON as modified teaches wherein the one or more dampers are manufactured of a material including a controlled dampening coefficient [0059]-[0060].

Regarding Claim 17, HUDDLESTON as modified teaches wherein the one or more dampers are replaceable [0059]-[0060].


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASTINE (5,209,703) in view of BURGESS (4,575,363)

Regarding Claim 12, MASTINE does not teach wherein the at least one centrifugal actuator is positioned about 60 degrees offset from at least one torque transfer assembly
BURGESS teaches wherein the at least one centrifugal actuator (48)(52) is positioned about 60 degrees offset from at least one torque transfer assembly (34)(42)(43)(46).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in MASTINE so it has the positioning in BURGESS as a matter of design choice so the torque transfer assembly is more robust to allow more torque to be transferred.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASTINE (5,209,703) in view of HUDDLESTON (5,647,810)

Regarding Claim 14, MASTINE does not teach wherein the two buttons are made of engineered plastic and are replaceable
HUDDLESTON teaches wherein the two buttons (84) are made of engineered plastic and are replaceable (Col. 7 lines 22-32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in MASTINE so it has the button material in HUDDLESTON as a matter of design choice so the buttons are durable.


Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that HUDDLESTON does not disclose removing the button (84), the end (86), nor the resilient ring (87) from the spider (56) (Remarks pg. 7 para. 1, Pg. 7 para. 5)). HUDDLESTON states that the button (84) engages pin (28) and there is no wording nor structure which suggest the parts are permanently attached to each other (Col. 7 lines 23-32).  The normal definition of the term engages includes to come together. Parts that merely come together are removable from each other. Similarly, the resilient ring (87) is received by each channel (85) and there is no structure or wording suggesting a permanent non-removable arrangement.  The normal meaning of received includes accepted which is an arrangement where the parts can be removed from each other.
Applicant argues that MASTNE does not disclose a removable button slider block assembly (Remarks pg. 8 para 2).  MASTINE states that each arm (35) carries a pair of slider elements (36) and that they could be spring loaded or fixed with no wording or structure to suggest the sliders are not removable.  The ordinary definition of the word carries includes to move while supporting.  A part which is supported on another is removable. 







Conclusion
The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654